                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION

JONATHON TABER SANCHEZ                                                                    PLAINTIFF


v.                                  Case No: 3:20-cv-00416 BRW


TREY CAMP, et al.                                                                     DEFENDANTS

                                                ORDER

        Defendants Trey Camp and Doyle Ramey filed a motion to dismiss this lawsuit because

they were unable to contact Plaintiff Jonathan Taber Sanchez at his last known address.1 On May

19, 2021, United States Magistrate Judge Beth Deere entered an order directing Mr. Sanchez to

respond to the Defendants’ motion within 30 days.2 Mail subsequently sent to Mr. Sanchez at the

last address he provided the Court (a post office box)3 has been returned to the Court as

“undeliverable” indicating that the post office box had been closed.4 It has been over 30 days since

Mr. Sanchez was directed to respond to the Defendants’ motion, and he has not done so.

Accordingly, Defendants’ motion to dismiss is granted, and this case is dismissed without

prejudice for failure to comply with Local Rule 5.5(c)(2), failure to respond to court orders, and

for failure to prosecute.5




        1
            Doc. Nos. 13-15.

        2
            Doc. No. 16.
        3
            Doc. No. 11.
        4
            Doc. No. 18-19.

        5
          See also Miller v. Benson, 51 F.3d 166, 168 (8th Cir. 1995) (District courts have inherent power
to dismiss sua sponte a case for failure to prosecute, and exercise of that power is reviewed for abuse of
discretion).
IT IS SO ORDERED this 30th day of June, 2021.



                                              BILLY ROY WILSON
                                         UNITED STATES DISTRICT JUDGE




                                     2
